DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 9/7/22 has been considered and entered.  Claim 5 has been canceled.  Claims 1-4 and 6-20 remain in the application with claims 11-17 having been withdrawn from consideration as being directed toward a non-elected invention as detailed in paper filed 3/9/22.

In light of the amendment filed 9/7/22, the objection to the specification, the 35 USC 112 and 102 rejections have been withdrawn.  The following rejection has been necessitated by the amendment.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1,3-6,8,9 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/200866 in combination with Sartor et al. (5,962,075).
WO 2016/200866 teaches a liquid coating method and apparatus with a deformable metal roll whereby the coating apparatus includes a die coater (20) and a backup roll (16) which includes a resilient layer (30) surrounded by a deformable metal layer (40) which deforms along with the resilient layer.  The coating is formed on a web (12) and the coating die (12) is contacted with the roller (16) which would produce an engagement dept (D) (abstract and Figs. 1 and 2).  The resilient layer (30) is softer than the metal layer (40) as the resilient layer has a shore hardness of about 20 or more and the metal layer being nickel would have a hardness of more than the resilient layer (pg. 9, line 25 – pg. 10, line 30).
WO 2016/200866 fails to teach impressing the deformable roller by the liquid coating material of the slot die and not between nip rollers.
Sartor et al. (5,962,075) teaches using a deformable back-up roller to a slot die coating unit whereby the deformable back-up roller deforms when pressure of the slot die lip upon the roller contact the roller to prevent die wear and uniform coating (abstract and col. 2, lines 32-53).
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified WO 2016/200866 process to control the deformation of the deformable roller by the slot die/coating material as evidenced by Sartor et al. (5,962,075) with the expectation of achieving an improved coating by compensating the pressure of the die lips upon the deformable roller in forming the coating and reducing wear of the die lips.
Regarding claim 3, the thickness is controlled by smoothing, i.e. metered (pg. 3, lines 1-5).
Regarding claim 4, the wet coating thickness is preferably no greater than 5 microns but can apply up to 100 microns (pg. 9, lines 10-18).
Regarding claims 6 and 8, the wed can be non-flat, i.e. has a fibrous material which would have a web thickness variation due to the fibers (pg. 9, lines 1-10).
Regarding claim 9, the web is wrapped about the roll (pg. 3, lines 15-20).
Regarding claim 18, the viscosity is less than 10,000 cps as it teaches 1mPa or greater (pg. 2, lines 3-7).
Regarding claim 19, the deformable outer layer is metal which would have a shore hardness of greater than 40 Shore A (pg. 10, lines 22-30).
Regarding claim 20, the deformable inner resilient layer has a shore hardness of as low of about 20 Shore A (pg. 9, line 25-35).



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/200866 in combination with Sartor et al. (5,962,075).
Features detailed above concerning the teachings of WO 2016/200866 in combination with Sartor et al. (5,962,075) are incorporated here.
WO 2016/200866 in combination with Sartor et al. (5,962,075) fails to teach the claimed S-Factor of the backup roller.
While the Examiner acknowledges this fact, the Examiner takes the position that the desired S-Factor is result effective variable optimized by one skilled in the art and are obvious variants of the process absent a showing of criticality thereof.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/200866 in combination with Sartor et al. (5,962,075) in combination with Hyde et al. (2014/0234584).
Features detailed above concerning the teachings of WO 2016/200866 in combination with Sartor et al. (5,962,075) are incorporated here.
WO 2016/200866 in combination with Sartor et al. (5,962,075) fails to teach the claimed engagement of compression to be 1 micron to 2 mm.
Hyde et al. (2014/0234584) teaches a similar process whereby a slot die (110) is utilized to apply a coating using a backup roller (132) to a compression of the backup roller at a depth of 1 to 25 mils (25-635 microns) [0103].
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified WO 2016/200866 in combination with Sartor et al. (5,962,075) process to have a compression depth of the backup roller to be 1 micron to 2 mm as evidenced by Hyde et al. (2014/0234584) with the expectation of achieving the desired uniform coating thickness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/200866 in combination with Sartor et al. (5,962,075) in combination with Anderson et al. (2014/0120258).
Features detailed above concerning the teachings of WO 2016/200866 in combination with Sartor et al. (5,962,075) are incorporated here.
WO 2016/200866 in combination with Sartor et al. (5,962,075) fails to teach the claimed web to be a baggy web.
Anderson et al. (2014/0120258) teaches a similar process whereby a slot die is utilized to apply a coating to a baggy web [0008].
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified WO 2016/200866 in combination with Sartor et al. (5,962,075) process to coat baggy webs as evidenced by Anderson et al. (2014/0120258) with the expectation of achieving the desired uniform coating thickness.

Response to Amendment
Applicant’s arguments with respect to claim(s) 1-4,6-10 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argued WO 2016/200866 teaches deforming the back-up roller using a nip (another roller) and not from a slot die and the coating therefrom.
Sartor et al. (5,962,075) teaches this as detailed above.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN K TALBOT/           Primary Examiner, Art Unit 1715